Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11-20, and 22-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over “3GPP TS 29.503 V15.2.1” Published 12-2018 (3GPP).
With regard to claim 1, 3GPP discloses a method at a first network function node, comprising: 
receiving a first request for an event subscription to one or more monitoring events from a second network function node (3GPP: Page 40, Section 5.5.2.2.2.  In 3GPP, a subscription to monitoring events can be made via a request from a first node to a second node.  It is noted that the term “updating” is not addressed here as being disclosed, where this term is being treated here in a limited fashion as requiring a previous subscription to which changes are to be made, though a new subscription can be considered an update, as such a subscription would update any subscriptions of the first and second nodes (though not necessarily between them).  It is recommended that Applicant, to render this broad interpretation moot, amend the instant claim to clearly provide that the request is to update an existing subscription between the first and second nodes.); and 
sending a first response including an updating result to the second network function node (3GPP: Page 40, Section 5.5.2.2.2.).
3GPP does not disclose expressly, but does teach that the first request is for updating the event subscription (3GPP: Page 80, Table.  The PATCH request can be used to make updates to existing resources, where this method applied to other types of resources (e.g. subscriptions to event 

With regard to claim 2, 3GPP teaches wherein updating the event subscription comprises at least one of: adding a new monitoring event into the event subscription, removing a monitoring event from the event subscription, updating an attribute of a monitoring event in the event subscription, updating expiry time of an event reporting option for the event subscription, and updating a max number of reports of the event reporting option (3GPP: Page 80, Table.  The update would serve to make some change to the resource (monitoring event), which would at least change some attribute of a monitoring event.).

With regard to claim 3, 3GPP teaches wherein the first request is a Hyper Text Transfer Protocol (HTTP) PATCH or PUT request; and/or the updating result comprises a first HTTP status code (3GPP: Page 80, Table and Page 40, Section 5.5.2.2.2.  The request would at least be a PATCH request, and the response would provide some status of the action.).

With regard to claim 4, 3GPP teaches wherein the first HTTP status code comprises one of: 200 OK, 204 No Content, 403 Forbidden, and 404 Not Found (3GPP: Page 42, Section 5.6.2.2.2 and Page 40, Section 5.5.2.2.2.  The responses to the disclosed POST includes 404 and 403, and a possible request for a PATCH is 204.).

With regard to claim 5, 3GPP teaches wherein when the updating of the event subscription is successful, the first HTTP status code is set as 200 OK or 204 No Content, when the event subscription does not exist, the first HTTP status code is set as 404 Not Found, and when the updating cannot be accepted, the first HTTP status code is set as 403 Forbidden (3GPP: Page 40, Section 5.5.2.2.2.

With regard to claim 6, 3GPP teaches wherein the first request includes a user equipment identity representing a single user equipment (UE) or a group of UEs or any UE, and a subscription identity identifying the event subscription (3GPP: Page 40, Section 5.5.2.2.2 and Page 42, Section 5.6.2.2.2.  The request includes at least a UE Identifier, and a PATCH request would identify the event subscription for modification.).

With regard to claim 7, 3GPP teaches wherein the first response further includes the updated event subscription or error information (3GPP: Page 40, Section 5.5.2.2.2.

With regard to claim 8, 3GPP teaches receiving a second request for creating the event subscription from the second network function node; and sending a second response including a creating result to the second network function node (3GPP: Page 40, Section 5.5.2.2.2.  First, it is noted that there is no requirement that the first and second request is different (where, taking the broad interpretation identified in the rejection of claim 1, the first and second requests would both be the 

With regard to claim 9, 3GPP teaches wherein the second request is a Hyper Text Transfer Protocol (HTTP) POST request and the creating result comprises a second HTTP status code (3GPP: Page 40, Section 5.5.2.2.2).

With regard to claim 11, 3GPP teaches wherein the first network function node comprises Unified Data Management (UDM); and/or the second network function node comprises a network exposure node (3GPP: Page 20, Section 5.2.2.10 and Page 40, Section 5.5.2.2.2.  The NF service customer can be a network exposure function (NEF), which sends the request to a UDM.).

With regard to claims 23-24, the instant claims are similar to claims 1 and 6, and are rejected for similar reasons.

With regard to claims 12-20, 22, and 25-26, the instant claims are similar to claims 1-9 and 11, and are rejected for similar reasons (where claims 1-9 and 11 are from the perspective of the first node, while claims 12-20, 22, and 25-26 are from the perspective of the second node with the same functions recited.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT B CHRISTENSEN whose telephone number is (571)270-1144. The examiner can normally be reached Monday through Friday, 6AM to 2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571) 272-3964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SCOTT B. CHRISTENSEN
Examiner
Art Unit 2444



/SCOTT B CHRISTENSEN/Primary Examiner, Art Unit 2444